United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Ayer, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Sarah Tunney, Esq., for the Director

Docket No. 15-1758
Issued: May 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 19, 2015 appellant filed a timely appeal from a March 4, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to 20 C.F.R. §§ 501.2 and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of her
medical condition causally related to her December 27, 2010 employment injury.
On appeal a memorandum of justification was received on behalf of the Director of
OWCP. In this memorandum, the Director argues that appellant has not met her burden of proof
to establish a recurrence of medical condition because more than 90 days elapsed after
appellant’s release from medical care to the alleged recurrence; therefore, appellant was
responsible for submitting a medical report supporting causal relationship between her current
condition and the accepted injury.

FACTUAL HISTORY
On December 28, 2010 appellant, then a 38-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on December 27, 2010 she slipped on ice on the compound walkway
and sustained a right knee strain. The record does not indicate that she stopped work. OWCP
accepted the claim for right knee strain. On February 16, 2011 Dr. Robert O. Voight, a Boardcertified internist, diagnosed improved right knee strain and released appellant from medical care
for her work-related condition. He advised that she could continue to work without restrictions
and should transition from physical therapy to a home exercise program.
On December 4, 2014 OWCP received appellant’s September 8, 2014 claim for
recurrence of disability for medical treatment (Form CA-2a) of the accepted right knee condition.
Evidence submitted with the claim included appellant’s undated statement received December 4,
2014 and a September 3, 2014 right knee magnetic resonance imaging (MRI) scan report.
In a September 2, 2013 report, Dr. Eric Holstein, a Board-certified orthopedic surgeon,
reported a history of an initial right knee injury playing basketball in 1988 and right knee anterior
cruciate ligament (ACL) reconstruction in 1991. He noted that appellant reinjured her right knee
at work on December 27, 2010 during a fall and he noted her current complaints of right and left
knee pain. Dr. Holstein diagnosed severe right knee degenerative joint disease and mild left
knee degenerative joint disease. He reported no change on physical examination. An assessment
of knee degenerative joint disease and arthropathy of knee joint was provided. In a November 4,
2013 attending physicians report, Dr. Holstein noted that appellant had preexisting knee
osteoarthritis and injured her right knee at work on December 27, 2010. He opined with a
checkmark in a box marked “yes” that her current severe medial bone-on-bone arthropathy and
lower leg joint pain was caused or aggravated by employment activity. Dr. Holstein noted that
appellant had not been disabled since 2011. A return to work slip noted that appellant has been
seen on October 24, 2013 for knee arthritis related to a fall at work on December 27, 2010.
In an August 28, 2014 report, Dr. Gregory Soghikian, a Board-certified orthopedic
surgeon, noted that appellant’s history of problems with the right knee dated back to high school
sports and an ACL reconstruction in 1991. He also noted that she had a slip and fall on ice at
work in 2010. The knee did relatively well until October 2013 when appellant started to
complain of right knee pain. Dr. Soghikian presented examination findings and noted that the xrays obtained showed severe osteoarthritic collapse of the medial joint and a screw in the
proximal lateral femur consistent with a prior ACL reconstruction. He diagnosed severe
osteoarthritis, medial compartment, which he opined was due to appellant’s old injury and her
old surgery, which was likely a meniscectomy. Dr. Soghikian opined that her work-related
injury in 2010 was not a substantial contributing factor as she had not sought treatment for the
knee ongoing since 2010 and osteoarthritic changes after meniscectomy were fairly well
established complications of ACL injury and meniscectomy. A total knee replacement was
recommended.
Medical reports from Dr. Kathleen Hogan, a Board-certified orthopedic surgeon, were
also received. In a September 16, 2014 report, Dr. Hogan noted the history of injury as well as
the initial right knee injury in high school and ACL reconstruction. She noted that appellant was
diagnosed in 2013 with arthritis and that anti-inflammatories did not help. Dr. Soghikian had

2

referred appellant to her. She provided examination findings and reviewed x-rays and diagnosed
knee arthritis. Dr. Hogan agreed with Dr. Soghikian that a total knee replacement was the best
option for appellant. She advised that, based on the history of the fall, it was difficult for her to
make a clear determination of whether or not this injury was related to the development of
arthritis without more information. Progress reports dated October 28 and November 14, 2014
were also provided. It was noted that, while a knee replacement was in appellant’s future, it
should be put off as along as possible.
In a January 30, 2015 letter, OWCP acknowledged appellant’s request for continued
medical treatment due to a consequential condition, specifically an aggravation of her right knee
arthritis caused by the original injury. It advised that for her to be entitled to additional medical
treatment for her work injury after being released from care, or not receiving care for a
significant period of time, she needed to provide evidence that her need for treatment was due to
a worsening of the accepted medical condition without an intervening cause. OWCP noted that
appellant was released from medical care for her work-related condition on February 16, 2011.
It explained that the medical evidence submitted was insufficient to establish her recurrence
claim. It requested that she provide additional factual evidence along with copies of all medical
records for the work-related knee condition and a comprehensive, narrative medical report from
her treating physician, which contained an opinion supported by medical rationale as the
relationship between her current medical condition and need for treatment and the original
injury. Appellant was accorded 30 days to submit the requested evidence.
In response, OWCP received evidence previously of record along with a February 21,
2015 authorization request form.
By decision dated March 4, 2015, OWCP denied the claimed recurrence of medical
condition. It found that the evidence was insufficient to establish that appellant required
additional medical treatment due to the December 27, 2010 work injury. OWCP advised that her
claim remained closed for medical care.
LEGAL PRECEDENT
The United States shall furnish to an employee who is injured while in the performance
of duty the services, appliances, and supplies prescribed or recommended by a qualified
physician that the Secretary of Labor considers likely to cure, give relief, reduce the degree or
the period of any disability, or aid in lessening the amount of any monthly compensation.1
Recurrence of medical condition means a documented need for further medical treatment
after release from treatment for the accepted condition or injury when there is no accompanying
work stoppage. Continuous treatment for the original condition or injury is not considered a
need for further medical treatment after release from treatment, nor is an examination without
treatment.2

1

5 U.S.C. § 8103(a).

2

20 C.F.R. § 10.5(y).

3

If a claim for recurrence of medical condition is made more than 90 days after release
from medical care, a claimant is responsible for submitting a medical report supporting a causal
relationship between the employee’s current condition and the original injury in order to meet
her burden.3
An employee has the burden of proof to establish that he or she sustained a recurrence of
a medical condition that is causally related to his or her accepted employment injury. To meet
this burden, the employee must submit medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, supports that the condition is causally related
and supports her conclusion with sound medical rationale.4
ANALYSIS
OWCP accepted that appellant’s December 27, 2010 employment injury resulted in right
knee strain. On December 4, 2014 it received her September 8, 2014 claim for a recurrence of
medical condition for medical treatment of the accepted right knee condition.
The record reflects that appellant last sought treatment for her work-related knee
condition on February 16, 2011, when Dr. Voight diagnosed improved right knee strain and
released her from medical care. Although Dr. Voight did not formally discharge appellant from
treatment for her work-related condition, a sufficiently lengthy gap in treatment has the same
effect as a formal discharge.5
Appellant then briefly sought treatment from Dr. Holstein from September through
November 2013, where she was diagnosed with severe right knee degenerative joint disease and
mild left knee degenerative joint disease. Dr. Holstein reported a history of an initial right knee
injury in 1988, ACL reconstruction in 1991, and a fall at work on December 27, 2010. While he
opined in a November 4, 2013 attending physician’s report that her current severe medial boneon-bone arthropathy and lower leg joint pain was caused or aggravated by employment activity
and had advised in a return to work slip of October 24, 2013 that the knee arthritis was related to
fall at work on December 27, 2010, Dr. Holstein failed to provide a well-rationalized medical
opinion regarding the relationship between the currently diagnosed arthritis to either the 1999
right knee injury, the 1991 surgery or the December 27, 2010 work injury. While in his
November 4, 2013 attending physician’s report Dr. Holstein noted by checking a box marked
“yes” that appellant’s current condition was caused or aggravated by her employment, the Board
has held that a checkmark “yes” or affirmative notation in response to a form question on causal
relationship is insufficient, without medical rationale, to establish causal relationship.6 Medical

3

Federal (FECA) Procedure Manual, Part 2 -- Recurrences, Chapter 2.1500.4(b). (June 2013); see also J.M.,
Docket No. 09-2041 (issued May 6, 2010).
4

O.H., Docket No. 15-0778 (issued June 25, 2015).

5

See Kent W. Rasmusen, Docket No. 04-1137 (issued August 4, 2004).

6

B.M., Docket No. 15-1233 (issued October 1, 2015).

4

evidence that does not offer any rationalized opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.7
Appellant’s release from active treatment in 2011 followed by the periods of relative
inactivity beginning at that time and after 2011 justify OWCP’s request that she submit a
reasoned medical opinion establishing that the additional medical treatment was causally related
to an objective worsening of the accepted medical condition without intervening cause.8 As
noted by the Director, because more than 90 days elapsed from appellant’s last medical treatment
to her claim of recurrence of disability, it is appellant’s burden of proof to establish causal
relationship.
The evidence of record does not establish that appellant’s current need for medical care is
related to the work-related injury of December 27, 2010. Dr. Soghikian, in his August 28, 2014
report, opined that the severe osteoarthritis found in the medial compartment, was due to her old
injury and her old surgery, which was likely a meniscectomy. He explained that her workrelated injury in 2010 was not a substantial contributing factor as she had not sought treatment
for the knee since 2010 through now and that osteoarthritic changes after meniscectomy were a
fairly well-established complication of ACL injury and meniscectomy. In her September 15,
2014 report, Dr. Hogan noted the history of the work injury, the prior right knee injury in high
school, the ACL reconstruction, and that appellant was diagnosed in 2013 with arthritis. She
advised that, based on the history of the work-related fall, it was difficult for her to make a clear
determination of whether or not this injury was in anyway related to the development of arthritis
without more information.
The Board finds that the evidence submitted by appellant lacks adequate rationale to
establish a causal connection between the alleged recurrence of her medical condition and the
accepted employment injury. Appellant maintains the burden to submit sufficient medical
evidence to document the need for further medical treatment. If she is alleging that her current
condition is consequential to her accepted December 27, 2010 injury, she must submit medical
evidence which establishes that her condition is a natural consequence of the accepted injury.9
Appellant did not submit such evidence as required and failed to establish a need for continuing
medical treatment.10
Appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

Jaja K. Asaramo, 55 ECAB 200 (2004).

8

See C.T., Docket No. 15-0634 (issued September 9, 2015).

9

Supra note 4.

10

See P.Q., Docket No. 14-1905 (issued May 26, 2015); J.F., 58 ECAB 331 (2006).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence
of her medical condition causally related to her December 27, 2010 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 4, 2015 is affirmed.
Issued: May 24, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

6

